DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6–10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANO PG Publication No. 20060290032.
	As to claim 1, SANO discloses a method of 3-dimensional printing a printed part (see ¶65 for the overall method), the method comprising: printing inkjet fusing composition of various colors mixed in a UV curable liquid binding carrier which has a fusing agent to absorb electromagnetic radiation to produce heat (see ¶77–78) onto a layer of build material comprising polymer powders (¶54 for the polymer particles); and exposing at least a portion of the layer of build material to electromagnetic radiation, thereby heating the regions on which the multicolored inkjet fusion composition is located in fusing the polymer particles at the selected areas to formed a fused polymer layer (¶81). 
	That is to say, SANO discloses fabricating a multicolored part by printing at least two different colors (¶76–77) for each region of a slice of the object to manufactured, exposing each printed region to UV light to cure the same, and repeating the process as necessary to fabricate 
	The Examiner hopes the following hypothetical is able to effectively communicate how SANO anticipates claim 1. Assume the above disclosure was used to fabricate an American Flag on a single layer of the disclosed polymer powder. Blue ink dissolved in a photocurable binder would be dispensed one region, titanium white binder (see ¶78) in a photocurable binder would be used for the stars and white stripes, and the red pigment with binder would be used for the other strips. 

    PNG
    media_image1.png
    163
    310
    media_image1.png
    Greyscale

	Each composition dispensed would have a different pigment (or lack thereof perhaps for the white). Each composition dispensed would include a fusing agent to absorb electromagnetic radiation. The entire surface would be exposed to electromagnetic radiation (see ¶81). 
The printing of one of  red/white/ blue photocurable binders would arrive at:
printing a first inkjet dopant composition at selected locations on a layer of build material comprising polymer particles, wherein the first inkjet dopant composition comprises a first dopant (the pigment) dispersed or dissolved in a first liquid carrier;
The printing of another one of the red/white/ blue photocurable binders would arrive at
 the limitation: printing an inkiet fusing composition onto selected areas of the layer of build material, wherein the fusing composition includes a fusing agent to absorb electromagnetic radiation to produce heat
Exposing the above to UV would arrive at: 
exposing at least a portion of the layer of build material to electromagnetic radiation, thereby heating the selected areas of the layer of build material having the inkiet fusing composition printed thereon and fusing polymer 

Therefore, SANO by disclosing fabricating a multicolored part by printing at least two different colors (¶76–77) for each region of a slice of the object to manufactured, exposing each printed region to UV light to cure the same, and repeating the process as necessary to fabricate the part is considered to anticipate the broadest reasonable interpretation of claim 1.
	As to claim 3, SANO discloses the method as claimed in claim 1, wherein the first dopant comprises first dopant particles (pigment). 
	As to claim 6, SANO discloses the method as claimed in claim 1, wherein the printed part comprises regions comprising the first dopant (regions where the first color is present) and regions in which the first dopant is absent (regions where the second color is absent). 
	As to claim 7, SANO discloses the method as claimed in claim 6, wherein the regions comprising the first dopant differ in at least one property from the regions in which the first dopant is absent, wherein the at least one property is  refractive index (see ¶78's colorless binder can be used to adjust the CMY color densities and ¶88's discussion of refractive indexes). 
	As to claim 8, please note that the broadest reasonable interpretation of the claimed second injet dopant composition encompasses the printing of the first injet dopant composition on a second layer.  SANO discloses the method as claimed in claim 1. SANO discloses repeating the process in a layer-wise manner. (¶75). Therefore, SANO discloses  printing a second inkjet dopant composition at selected locations on the further layer of build material, wherein the second inkiet dopant composition comprises a second dopant dispersed or dissolved in a second liquid carrier; and fusing polymer particles at selected areas of the further layer of build material to form a further fused polymer layer comprising the second dopant. 
As to claim 9, SANO discloses the method as claimed in claim 1. SANO discloses repeating the process in a layer-wise manner. (¶75) and fusing polymer particles at selected areas of the further layer of build material to form a fused polymer layer that is devoid of the first dopant (the region of the other color).
As to claim 10–11, SANO discloses the method as claimed in claim 1, wherein the printed first inkjet dopant composition flows into the most recent layer and also bonds that layer to the layer directly below it (see ¶67). This arrives at wherein the printed first inkjet dopant composition flows into least some interstices between adjacent polymer particles in the layer of build material (claim 10) and wherein the printed first inkjet dopant composition penetrates into at least part of a depth of the layer of build material (claim 11).
As to claim 13, SANO discloses the method as claimed in claim 1, wherein the build material comprising polymer particles are thermoplastic polymer particles selected from at least one of a polyamide, a polyurethane, a polycarbonate, a polystyrene (see ¶91). 
As to claim 16, REFERENCE1 discloses the method as claimed in claim 11. 
SANO discloses wherein the printed first inkjet dopant composition flows into the most recent layer and also bonds that layer to the layer directly below it (see ¶67). This is considered to arrive at wherein the printed first inkjet dopant composition penetrates into at least 50% of the depth of the layer of build material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANO PG Publication No. 20060290032 in view of WATARU JP 2007100062 Published 04-2007 with reference being made to the attached machine translation (made of record on 12/22/2020).
As to claim 5, SANO discloses the method as claimed in claim 3. 
SANO fails to disclose wherein the first dopant particles have a particle size of 1 to 200 nm. 
WATARU teaches a conductive ink (see generally ¶67–69) with dopant conductive particles (see generally ¶17–19) having a particle size of 50 nm to 30000 nm (see ¶19's " 0.05 to 30 μm" and ¶67's "50 g of 10% silver oxide-treated silver powder FHD (crystallite diameter <10 nm)"). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of WATARU into the general disclosure of SANO for the benefit of a thin conductive ink with a lower sintering temperature that turns into metallic silver with low resistances once it is heated (as taught by WATARU at ¶17). (See MPEP 2144.05: Where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. ).
This would enable the fabrication of a multicolored component with conductive traces. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANO PG Publication No. 20060290032 in view of OKAMOTO PG Publication No. 20160257071 (of record).
As to claim 12, SANO discloses the method as claimed in claim 1, wherein the first inkjet dopant composition is printed droplet by droplet (¶83). 
SANO fails to disclose wherein each droplet has a volume of 5 to 20 pL. 
OKAMOTO teaches wherein each droplet has a volume of 5 to 20 pL (¶62).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of OKAMOTO with the general disclosure of SANO for the benefit of fabricating an object with increased modeling accuracy (as taught by OKAMOTO at ¶14 and ¶66). (See MPEP 2144.05: Where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. ).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating claim 4 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles.
As to claim 4, SANO discloses the method as claimed in claim 3.
SANO fails to disclose wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles. 
FUJISAWA PG Publication No. 20090004381 (of record) teaches wherein the dopant particles are electrically-conducting particles (see ¶42's "liquids including conductive resin or pigment" which make it "possible to form a circuit pattern"). 
However, the claims were amended specifically to overcome this reference. 
US 20110217544 (of record) was cited as an X reference in the search report and written opinion of the international searching authority (cited in the Applicant’s IDS filed on  
US Patent No. 6363606 (of record) discloses the use of a polymer powder (3:33–41) and, separately, the use of a two binder systems (5:255–54). However, where two binders are used (with either a dielectric and or metallic dopant) the powder is not disclosed as being a polymer powder (see 5:30–38’s “Preferably, powder 62 is a mixture of ceramic or cermet powder and metallic powder that is near the percolation threshold. That is, powder 62 borders on being classified as a conducting material, but nevertheless remains an insulator in its current state. Typically, the mixture will be comprised of at least 10% by volume of the ceramic powder and at least 10% by volume of the metallic powder.”)
US Patent No. 7365129 (of record) has a good discussion of using polymer powders at various mixes and components but doesn't disclose the use of two binding solutions. Further, it expressly states that the liquid binder penetrates gaps in the powder material and reacts with the powder particles to create a layer bound in two dimensions (claims 10 and 11).
A subsequent search failed to return to reference which would remedy the above deficiencies. Further, one of ordinary skill in the art generally would not be motivated to incorporate these dopants into the multicolored ink used in SANO absent impermissible hindsight.
Response to Arguments
SANO PG Publication No. 20060290032. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743